Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrases “can pass” and “can move” render the claim indefinite since what’s following thereafter are not positively ascertained in the body of the claim.  The phrase “the slip hole” lacks the proper antecedent basis.  It appears the phrase should be changed to “the slide”.
Regarding claims 5 and 6, the claims are rejected because the claims inherit the deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilbrey et al (US 2009/0256970 A1).

Regarding claim 1, Bilbrey et al discloses a teleprompter (figures 1-14) comprising:
a teleprompter reflector mechanism (14 and para [0038], line 3) and a display support mechanism (Fig. 4, mounting bracket 48, display truck 43, second horizontal rail 33; para [0041]), 
wherein the display support mechanism (Fig. 4, mounting bracket 48, display truck 43, second horizontal rail 33; para [0041]) is located on the front of the teleprompter reflector mechanism (see Figs. 3-5B), 
the teleprompter further comprises a clamping mechanism (Figs. 6A-6D, lift-tilt mechanism 60 and paras [0044]-[0052]), the clamping mechanism (60) is configured to removably connect with different positions on the back side of the teleprompter reflector mechanism (para [0052]).

Regarding claim 2, the teleprompter according to claim 1, wherein the clamping mechanism (60) comprises a clamping part (73), a fixing part (45 and 65), and a locking part (67 and 69), the clamping part (73) is fixedly connected with the fixing part (45), the fixing part (45) is removably connected with the different positions on the back side of the teleprompter reflector mechanism (14) via the locking part (67 and 69, see para [0052] and Figs. 6A-7).



Regarding claim 8, the teleprompter according to claim 1, wherein the teleprompter reflector mechanism (14) comprises a bracket (35 and para [0040]), and a sunshade (17 and para [0038] and Fig. 1) provided above the bracket (35), a shoot hole (the hole wherein the camera lens 19 is disposed) is provided at the sunshade (17), the clamping mechanism (60) is provided on the bracket (35) and ts located below the shoot hole (see Figs. 3-6D).

Regarding claim 9, the teleprompter according to claim 8, wherein the display support mechanism (Fig. 4, mounting bracket 48, display truck 43, second horizontal rail 33; para [0041]) is arranged on the front side of the bracket (35), and is removably connected to the bracket (see Figs. 3-6D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bilbrey et al (US 2009/0256970 A1) in view of William, IV (US 2019/0045143 A1).
Bilbrey et al discloses the claimed invention including the display support mechanism (Fig. 4, mounting bracket 48, display truck 43, second horizontal rail 33; para [0041]) comprises a frame (48 and 33), the upper and lower sides of the frame (upper side is top; lower side is bottom), except for a retractable first clip and a retractable second clip.
William, IV discloses a retractable first clip (Fig. 1, 134) and a retractable second clip (136).  
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to include a retractable first clip and a retractable second clip in the frame for the purpose of tightly securing a device to telepromter.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-6, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the wherein the fixing part comprises a slide hole, the locking part comprises a connecting part, a constraint part, and a locking member, and a first end of the connecting part is fixedly connected with the constraint, the connecting part passes through the slide hole, and the fixing part moves in a lateral direction so that the connecting part cases with the slide hole in different positions, the teleprompter reflector mechanism comprises a through hole arranged in the longitudinal direction at the teleprompter reflector mechanism; when assembling, a second end of the connecting part passes through the slide hole and the through hole, and extends to the front side of the 
Regarding claim 7, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest the wherein the clamping part comprises a base part, a first clamping part, and a second clamping part, the base part is connected to the fixing part, the first clamping part is fixedly connected with the base part, the second clamping part is arranged, in the lateral direction and at intervals, over against the first clamping part, and the second clamping part is retractably arranged with the base part as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





10/22/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872